Citation Nr: 1411529	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-35 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to recognition of the Veteran's daughter, L.M., as a helpless child on the basis of permanent incapacity for self-support prior to reaching the age of 18 years.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to November 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's daughter, L.M., was diagnosed with depression, but did not become permanently incapable of self-support, prior to attaining the age of 18 years.


CONCLUSION OF LAW

The criteria to establish recognition of the Veteran's daughter, L.M., as a helpless child for purposes of VA compensation are not met.  38 U.S.C.A. §§ 101(4)(A), 5107 (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

For Veterans that have been awarded 30 percent or more for service-connected disability there is entitlement to additional compensation for dependents.  See 38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 3.4(b)(2) (2013).  Specific rates are prescribed by statute for one's spouse and children.

Under VA law, a "child" is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training, but not after attaining the age of 23 years, is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1).

To demonstrate "helpless child" status, it must be shown that the child became permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled veterans are not controlling.  Principal factors for consideration are:

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

38 C.F.R. § 3.356.

The evidence shows that the Veteran's daughter, L.M., was born June [redacted], 1985, and thus attained the age of 18 on June [redacted], 2003.

The Veteran contends that L.M. began experiencing depression at age 13, which has made it hard for her to function in work, school, and social settings.  He indicated that her depression has improved and worsened over the years.  He stated that when she works she often feels overwhelmed, has no energy, and has difficulty concentrating, which makes her feel insecure about her work performance.  He also indicated she feels socially awkward.  He opined that her condition is not improving.

Private hospital treatment records reflect that L.M. was hospitalized for eight days in May 2002 after a suicide attempt and was treated for major depressive disorder with psychotic features.  She was in tenth grade at the time and reported her grades had dropped.  She was discharged against medical advice, at which time her mood was noted to be improving and she denied suicidal ideation.  Records show she was hospitalized again in June 2003 just before her eighteenth birthday for an overdose.  She was diagnosed with depression and her condition was noted to be good on discharge.  Her doctor indicated assistance would be provided to help L.M. get a job and she would be scheduled for therapy two to five times a week until medically stable, at which time she could discontinue therapy.

Private treatment records show she was in therapy from May 2003 until July 2004.  She was prescribed medication.  In June 2003, just after her eighteenth birthday, she reported she was working on her general equivalency diploma (GED) and would be attending college for massage therapy training.  In February 2004 she reported she had found a job, and in July reported she was both working and in school.

Records indicate L.M. attended the University of Memphis from August 2006 to December 2006, worked over the summer, and returned to school in August 2007 as an education major with an expected graduation date in August 2009.

While the Board acknowledges the evidence shows that L.M. was treated for depression prior to her eighteenth birthday, the evidence does not show she became permanently incapable of self support prior to age eighteen.

Although L.M. was hospitalized twice prior to turning eighteen due to suicide attempts, records indicate an improved mood upon her discharge, and in June 2003, her doctor indicated support for her getting a job.  Records from after the Veteran turned eighteen indicate she did indeed get a job and later enrolled in college.  Although the type of L.M.'s employment is unknown, the fact that she had a job and continued her education into college suggests that any continuing depression did not affect her level of functioning such that she was permanently incapable of self-support.  

Further, the Veteran's symptoms, as described in her private treatment records, do not suggest a level of severity that would preclude self-support.  She was noted to have poor appetite, irritability, and poor motivation.  However, her records do not indicate that her treating doctors or therapists believed her to be incapable of self-support due to her condition, and at her discharge from therapy in July 2004 she was noted to be continuing with school and work.

The Board acknowledges the Veteran's statement that L.M. has difficulty functioning in school, work, and social settings due to her mental condition.  However, while the Board is sympathetic to the difficulties the Veteran's daughter experiences, the Board finds that the evidence does not support that such difficulties caused L.M. to be permanently incapable of self-support prior to attaining the age of 18.  As such, L.M. may not be considered a "helpless child" of the Veteran.  38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3. 57(a)(1), 3.356 (2013).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in November 2009, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	
VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  The Veteran submitted his daughter's private medical records.  He has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran's daughter has not been afforded a VA examination; however, the Board finds that a VA examination is not required because a current examination would not be relevant to the issue of whether L.M. was incapable of self-support at the age of 18.  Further, the Board finds that there is sufficient evidence of record to make a determination in this case.  Therefore, a VA examination is not warranted. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2013).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Recognition of the Veteran's daughter, L.M., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18 is denied.



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


